Title: To George Washington from George Clinton, 24 September 1778
From: Clinton, George
To: Washington, George


          
            Dear Sir
            Poukeepsie [N.Y.] 24th Sepr 1778.
          
          I wrote your Excellency on the 20th Instant inclosing an Account of the Destruction of the German Flatts on the Mohawks River. Since I have been favoured with a Letter from Colo. Bellinger of which the inclosed is a Copy giving the particulars of that Unhappy Affair—Colo. Bellingers Letter was handed to me by Mr Herkimer Brother to the late General Herkimer who (as he is well acquainted with the Situation of that Country & the Distresses of the Inhabitants) I have prevailed upon to be the Bearer of this that he may afford your Excellency the fullest Information.
          From the first Appearance of Danger in that Quarter The Commanding Officers of the Militia of Albany and Tryon Counties have had my most positive Orders to keep out one fourth Part of their respective Commands on the Frontier And tho I am sensible my Orders have not been fully complied with; yet from the Returns made me it appears that a considerable Force has been constantly out on that Service; and I entertained Hopes that with the Assistance of Alden’s Regiment they woud have been able to have afforded some Security to the Frontier Inhabitants; but the Extensive Country to be guarded & the Want of Judgment in not fixing on the most advantageous 
            
            
            
            Stations with some other Causes have rendered the Measures hitherto pursued ineffectual & I fear will End in the Total Loss of the many valuable Settlements on the River—Shoud this be the Case besides the Distresses which will be experienced by Individuals we will find it extreamly difficult to get the necessary supplies to Fort Schuyler and that important Post of Course very insecure.
          I have never been favoured with more than two Letters from Genl Starke on the Subject of his Command—the one last Spring—the other the latter Part of Summer neither of any Consequence, and if I may Judge from this and the Common Report of the Inhabitants corroborated by Complaints of the Civil Magistrates I may reasonably conclude that he has paid a greater Share of Attention to the Support & Encouragement of the disafected Subjects of this State on the Grants in establishing their usurped Government than to the Defense of the Western Frontier & Protection of its Inhabitants I am Sir with the highest Esteem & Respect your Excellency’s most Obedt Servt
          
            Geo. Clinton
          
        